                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO


JEFFREY A. WOGENSTAHL,

                       Petitioner,                :   Case No. 1:19-cv-403

       - vs -                                         District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Chillicothe Correctional Institution,

                                                  :
                       Respondent.


                               RECOMMITTAL ORDER


       This capital habeas corpus case is before the Court on Petitioner’s Objections (ECF No.

14) to the Magistrate Judge’s Order to transfer this case to the Sixth Circuit Court of Appeals as a

second or successive habeas application (Transfer Order, ECF No. 11).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

August 28, 2019.

                                                                     s/Thomas M. Rose

                                                              _____________________________
                                                                     Thomas M. Rose
                                                                United States District Judge


                                                 1
